SUMMARY ORDER
Defendant-Appellant Mark Ferraris challenges as unreasonable his sentence, which includes imprisonment for 36 months. He pled guilty to a charge of conspiracy to distribute at least 1,000 kilograms of marijuana. The District Court granted a downward departure from the Guidelines range of 87 to 109 months.
The claim that the sentence is unreasonable is entirely without merit. Also without merit is the claim that the sentencing judge failed to give adequate consideration to the relevant sentencing factors set out in 18 U.S.C. § 3553(a). See United States v. Verkhoglyad, 516 F.3d 122, 127, 129 (2d Cir.2008).